DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/21, 8/9/21 and 12/27/21 were filed.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al JP 2003045244 in view of Setsu et al JP2701105B2.
Ueno et al discloses a semi flexible coaxial cable, comprising: an inner conductor 2; an insulator 3 (i.e. an electrical insulating member) covering a periphery of the inner conductor; a shield 4 covering a periphery of the electrical insulator; and a jacket 7 (i.e.  a sheath) covering a periphery of the shield ,  wherein the shield  includes a lateral winding shielding portion comprising a  plurality of metal wires 4a  being helically wrapped around the periphery of the insulator in such a manner as to cover the 
 	The material of the outer plating layer is tin, silver or solder.  (Per claim 4)    The plurality of metal wires are made of copper or copper alloy and the outer periphery of the metal wires are plated in tin or silver. (Per claim 4)  
 	Thus, Ueno et al is shown to teach all the limitation of the claims with the exception of the outer plating layer being formed using hot dip plating and   the outer peripheral portion of the shield layer includes an intermetallic compound between the plurality of metal wires and the batch plating portion. 
Setsu et al discloses a wire to be plated is introduced into a hot-dip metal plating bath, and is drawn vertically upward from the hot-dip metal plating bath without using a drawing jig. Setsu et al states that when plating a wire to be whose surface is made of copper, an occasional uneven thickness is caused by the low copper content of the molten metal.  An intermetallic compound segregates and giving rise to irregularities on the plating surface.
One of ordinary skill in the art would have found it obvious to form the outer plating layer of Ueno et al using hot dip plating method as taught by Setsu et al.  
 	The motivation for this modification would have been to equivalent plating means.  


Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





January 10, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843